Citation Nr: 0711767	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  03-32 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right leg 
disorder, claimed as atrophy of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from January 1962 to 
December 1982.

This claim is on appeal from the Cheyenne, Wyoming, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in June 2006 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  A right knee disorder is not currently shown.

2.  A right leg disorder was not manifest during service; the 
veteran's current right leg disorder is unrelated to service.

3.  Right leg symptomatology was not identified until 1996. 


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by service; right knee pathology is not shown.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  A right leg disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.303 (2006).

3.  A right knee disability is not proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that although the veteran served 
during a time of war, he does not allege that his right knee 
or right leg disorders began in combat, and, therefore, 38 
U.S.C.A. § 1154(b), pertaining to proof of service incurrence 
or aggravation of a disease or injury in the case of a 
veteran who engaged in combat with the enemy, is not for 
application. 

Right Knee.  Next, with respect to the claim for a right knee 
disorder, service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§ 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the veteran's complaints have focused 
exclusively on the atrophy of the muscles of his right lower 
leg.  As discussed in greater detail below, other than 
generalized leg stiffness, he has never reported any separate 
complaints related to the right knee.  In this case, there is 
no competent evidence of a diagnosis related to right knee 
pathology.  Because there are no diagnoses of a right knee 
disorder, the Board finds that the claim must be denied.

Right Leg.  The veteran maintains, in essence, that the 
atrophy of his right lower leg is related to an in-service 
injury.  Primarily, he relates that he caught his right 
combat boot on a barrier and fell injuring the right leg in 
June 1965 and broke his toe.  In addition, he cites to a 20-
mile forced march in August 1962 during basic training when 
he developed Achilles tendonitis as related to his current 
right leg disorder.  And finally, he has stated that he 
sustained an injury in Vietnam but has offered no specifics 
as to the nature of the injury.    

Service medical records reflected no complaints of, treatment 
for, or a diagnosis related to the right leg or right knee.  
In June 1965, the veteran fractured the fifth right toe, 
which was noted in the separation examination conducted that 
same month.  The evidence does not show treatment for 
Achilles tendonitis, foot drop, or right leg atrophy.  

The veteran now maintains that he fell and broke his toe in 
1965, was casted for a period of time, and that he has had 
problems tripping over his right leg since; however, 
confirmatory evidence has not been presented reflecting such 
symptoms.  Notably, the veteran spent another 17 years on 
active duty without a single report of complaints associated 
with right leg problems.  Physical examinations in June 1965, 
July 1966, January 1974, and January 1980 showed a normal 
clinical evaluation of the lower extremities and feet, with 
the exception of references to a fractured fifth right toe in 
June 1965 (already service-connected).  He was also treated 
on several occasions for heel spurs (also already service-
connected).  However, there are no medical records regarding 
leg weakness, tripping, or treatment for falls.

At the time of the retirement physical in December 1981, the 
veteran's lower extremities were clinically normal.  In July 
1982, he sought a prescription for molded arch supports.  
Examination of his heels and ankle reflected tenderness over 
the plantar surface and the anterior margin of the os calsus.  
Passive toes extension with ankle dorsiflexion did not 
produce any pain.  Therefore, the Board finds no evidence of 
chronic residuals related to a right knee or leg injury at 
the time of discharge.

Next, post-service medical evidence reflects that the veteran 
first reported right leg symptomatology in October 1996.  At 
that time, he complained of right leg stiffness.  Physical 
examination noted atrophy of muscles of the right leg, which 
he related to an injury in Vietnam and a forced march during 
basic training.  The clinical assessment was atrophy of right 
leg muscles probably secondary to nerve damage in the past.  

Nonetheless, the Board emphasizes the multi-year gap between 
discharge from active duty (1982) and initial reported 
symptoms related to right leg complaints in 1996 (a 14-year 
gap).  Furthermore, confirmatory evidence has not been 
presented showing continuity of such symptoms.  Notably, the 
veteran filed claims with VA in December 1982 (hearing loss, 
spastic colon, heel spurs, fractured right wrist, loss of 
vision, and TMJ distress), May 1996 (PTSD, skin rash on the 
ear and arms), and June 1996 (stomach problems, gallbladder, 
ulcer).  

The veteran's silence as to right leg complaints, when 
otherwise reporting his past medical history constitutes 
negative evidence.  As such, the probative evidence is 
against the claim based on continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  In this case, despite the veteran's assertions that 
his right leg atrophy is related to an in-service injury, the 
weight of evidence does not link right calf atrophy to 
service.  

As noted above, in an October 1996 outpatient treatment 
record, related to be the veteran's first primary care visit, 
he complained of trouble sleeping, wrist pain and right leg 
stiffness in cold weather, and skin blemishes.  He was 
worried about Agent Orange exposure since a son had been born 
with learning disabilities and a deformed toe.  In the 
examination, the primary care physician noted atrophy of the 
muscles of the right leg.  At the time, the veteran related 
it to an injury in Vietnam and prior forced march.  

Although the veteran associated his complaints with active 
duty service, evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence, and a bare transcription of a lay history 
is not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

Several days later, the veteran wrote a letter to the primary 
care physician and explained that he had been required to go 
on a 20 mile forced march with a full pack while having 
tendonitis in his Achilles tendon.  He noted that on this 
same march, they were hit by tear gas.  He noticed that the 
solder next to him had trouble clearing the mask, threw off 
the mask, and started running toward a 100 foot cliff.  The 
veteran related that he chased him and stopped him just 
before he went over the cliff and they both ended up in a 
blackberry bush with scratches all over.  He indicated that 
he felt some pain not only in his leg but in his low back 
also.  

In the next visit with the primary care physician, May 1997, 
the veteran reported, among other things, occasional numbness 
in the left leg.  He was noted to be very muscular and was a 
weight lifter, and was medically stable.  There was no 
notation with respect to the right leg.

In July 1999, the veteran complained of trouble in his legs 
with burning in the left calf and thigh for 5-6 years, and 
trouble with right foot drag since the 1970s, with atrophy of 
muscles in the right thigh and calf.  He reflected that he 
injured his back in military training and in Vietnam.  
Physical examination revealed heel-toe drag of the right toe, 
and hyperextension of the right foot and big toe were 
difficult but strength was within normal limits.  The 
clinical assessment was sciatic nerve injury.  This evidence 
suggests that the veteran's right leg complaints were related 
to a low back disorder; however, service medical records do 
not reflect a back injury and service connection for a low 
back disorder has been denied.  

Moreover, in December 1999, the veteran underwent an EMG 
primarily on the left side apparently to assess lumbosacral 
radiculopathy.  There was no evidence of lumbosacral 
radiculopathy or peripheral neuropathy.  He was noted to have 
right calf atrophy but the reviewing physicians indicated 
that they were unable to document any frank denervation.  

In a February 2000 neurology consultation, the veteran 
related a long-standing problem with both legs, including 
right foot drop and right calf atrophy, and burning down the 
back of his left leg for over 10 years.  The neurologist 
noted that a brain MRI and lumbar and cervical imaging 
studies had failed to show any specific lesion or nerve or 
spinal cord impingement.  After a physical examination, the 
clinical impression was that spasticity was evident in both 
legs, right more than left, and that an upper motor neuron 
lesion which affects both legs was likely.  A thoracic spine 
MRI was recommended.  However, an MRI of the thoracic spine 
in March 2000 was normal.

In April 2000, the veteran filed a claim for service-
connection, claiming atrophy in the right leg due to 
performing a 20-mile forced march in basic training during a 
time when he had Achilles tendonitis.  

In a September 2000 neurology follow-up note, the neurologist 
reflected that the veteran had spastic paraparesis but the 
etiology was unknown.  Inflammatory, impingement, and toxic 
etiologies were unremarkable.  Additional testing was 
recommended related to metabolic, motor neuron disease, and 
Agent Orange, although the neurologist acknowledged that 
current data was unable to link Agent Orange exposure to 
veteran's subjective complaints.  However, the Board finds 
that this evidence is against the veteran's claim.  
Specifically, uncertainty in the etiology of the veteran's 
right leg complaints cannot support the conclusion that it 
must have been due to an event or occurrence during active 
service.  

In December 2002, the veteran underwent a Physical Therapy 
Evaluation.  At that time, he attributed his foot drop to an 
injury he sustained to the right foot in June 1965.  He 
related that he tripped over a barrier with his right foot 
and his combat boot got caught and he hyperplantar flexed his 
right foot.  He indicated that he was casted for awhile; 
however, resumed his military career.  He stated that he had 
noticed weakness in the right ankle through the years and was 
having difficulty dorsiflexing his right foot.  

After an examination, the physical therapist remarked that 
the veteran's right tibialis anterior muscle appeared 
atrophied and this "could have possibly occurred when he was 
injury in 1965 as it appears that part of the muscle belly 
was torn and is no longer of use."  However, the Board finds 
this statement to be of little probative value.  

First, the phrase "could have possibly occurred" 
constitutes mere speculation as to the etiology of the 
veteran's right leg atrophy.  The law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  See 38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Next, it has been observed that 
statements from doctors (or in this case, a physical 
therapist) which are inconclusive as to the origin of a 
disease can not be employed as suggestive of a linkage 
between the current disorder and the claimed incident of 
active duty service.  See Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  

Next, no evidence indicates that the physical therapist 
reviewed the veteran's claims file.  In Elkins v. Brown, 5 
Vet. App. 474, 478 (1993), the Court rejected a medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or any other relevant documents which would have enabled him 
to form an opinion on service connection on an independent 
basis.  See also Swann v. Brown, 5 Vet. App. 177, 180 (1993) 
(without a review of the claims file, an opinion as to 
etiology of an underlying disorder can be no better than the 
facts alleged by the veteran).  In light of this case law, 
the physical therapist's statement is of little probative 
value.

In a July 2003 private physical therapy evaluation, the 
veteran related that he injured his back in 1965 while on 
active duty.  A June 2003 MRI reportedly showed a herniated 
disc.  He complained of a burning pain down the back of his 
leg and right foot drop.  Significant atrophy of the right 
gastroc soleus muscles and some atrophy of the right 
quadriceps and tibialis anterior muscles was noted.  The 
physical therapist noted that the signs and symptoms were 
consistent with lumbar radiculopathy.  However, this 
statement does not support the veteran's claim.  

As noted previously, the service medical records do not show 
a back injury and service connection has not been established 
for a low back disability.   To the extent that the physical 
therapist suggested a relationship between the veteran's 
right leg muscle weakness and active duty service, the Board 
finds the statement to be of little probative value.  

In an August 2006 VA medical opinion, undertaken on remand 
specifically to address the issue of whether the veteran's 
right leg disorder was due to service, the reviewing 
physician remarked that he had examined the entire claims 
file, including service medical records.  The physician 
related that the veteran tripped over a barrier in June 1965 
injuring his right foot with a fracture of the right little 
toe.  He was casted for a period and reported right ankle 
weakness and more recent difficulty dorsiflexing his right 
foot.  

The reviewing physician outlined that the veteran was seen 
repeatedly many times for various acute and chronic 
conditions during active duty, including skin, 
musculoskeletal system, sinuses, stomach, and feet but that 
there was no mention during active duty of problems with gait 
or ability to move the right ankle.  The reviewer also 
pointed out that the veteran had undergone numerous physical 
examinations, which were all normal with regard to the feet 
and lower extremities, except as it related to heel spurs.  

The reviewing physician observed that the first mention of 
the right lower leg was during the veteran's first primary 
care visit in October 1996, where "atrophy of right leg 
muscles probably secondary nerve damage in past" was 
recorded.  The reviewer also identified an original request 
in 1983 for a physical examination which made no mention of 
right leg problems.  In 1999, the reviewer noted that the 
veteran appeared to have foot drop and right calf atrophy, 
but EMG testing showed no frank denervation.  A May 2003 EMG 
was normal.  

The reviewing physician noted that a February 2006 podiatry 
clinic visit showed normal muscle strength, and no right foot 
drop.  The ankle joint range of motion was less than 10 
degrees, which was attributed to a soft tissue gastroc 
equinus.  A September 2006 orthopedic note reported shows 
evidence of an old injury to the gastrocnemius muscle 
resulting in a soft tissue gastroc equinus with no primary 
nerve dysfunction.  

The reviewer diagnosed soft tissue gastroc equinus.  With 
respect to the etiology of the veteran's right leg disorder, 
the reviewing physician remarked:

The etiology for this veteran's right 
lower extremity condition is most likely 
a past injury to his gastrocnemius 
muscle.  The first medical record 
indicating a problem with this muscle and 
secondary loss of motion of the ankle is 
documented in October 1996.  An injury to 
the right leg occurred in 1965 while in 
service.  No other mention of right leg 
injury or right leg impairment was found 
in his service medical records.  Multiple 
evaluations related to his feet and legs 
were reviewed in the 1960's, 1970's, and 
1980's with no documentation of right leg 
atrophy or right ankle impairment.  It 
does not seem plausible that an injury to 
the right leg occurring in 1965 would not 
have manifested itself until 30 years 
later without some record of a problem 
during exams in the 1970's and 1980's.  
The date of onset of this veteran's right 
lower extremity disorder is not known.  
Only speculation can suggest the cause 
and date of manifestation of his 
condition.  Perhaps there are additional 
records that exist between 1985 to 1996 
that would indicate time of onset of 
symptoms or perhaps other injuries 
occurring to the leg.  Based on the long 
time between the 1965 injury to the time 
of first documentation of atrophy in 
1996, it is not at least as likely as not 
that the current right lower extremity 
disorder is due to service.

A reasonable reading of this opinion is that the veteran's 
right leg symptomatology is, in fact, not related to active 
duty service.

In assigning high probative value to this report, the Board 
notes that the reviewing physician had the claims file for 
review, and thoroughly discussed the relevant findings.  
There is no indication that the VA examiner was not fully 
aware of the veteran's past medical history or that he 
misstated any relevant fact.  

The Board concludes that the reviewing physician's opinion 
was based on an adequate review of the claims file and 
supported by sound rationale.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (holding that VA may favor the opinion 
of one competent medical expert over that of another when 
decision makers give an adequate statement of reasons and 
bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
("the probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches . . . As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the [Board as] adjudicators. . .").

The Court has also held that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the veteran's position.  Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Here, for example, the reviewing physician examined 
the veteran's claims file, including the medical evidence 
from the physical therapist and other private and VA records, 
before determining that the veteran's right lower leg 
symptomatology was unrelated to active duty service.  
Therefore, the Board finds this evidence probative. 

The Board has also considered the veteran's statements that 
his in-service injuries, beginning with a forced march in 
1962, the fall and broken toe in 1965, and even accepting 
that he sustained an injury to his right leg during his 
service in Vietnam (1966-1967) although no medical records 
are associated with that incident, are related to his current 
right leg symptomatology.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App at 
470.  However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

To the extent that the veteran has reported weakness, foot 
drop, and odd sensations since the 1960s, his statement is 
competent.  However, his statement is unsupported by 
contemporaneous records and in view of the repeated in-
service normal findings found to be not credible.  In 
essence, his silence as to these complaints and the normal 
in-service findings are more probative than his unsupported 
report of continuity.  In addition, medical opinions based 
upon inaccurate factual premise are equally unreliable.

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the treatment records, and 
the VA examination reports, outpatient treatment records, and 
current opinion, in light of the applicable law, and finds 
that equipoise is not shown and the benefit of the doubt rule 
does not apply.  As the weight of evidence is against the 
veteran's claim, the Board is unable to grant the benefit 
sought. 

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in November 2002.  He has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  The Board notes that the veteran has 
undergone numerous diagnostic tests regarding his right leg 
complaints and those are associated with the claims file.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to the issues on appeal was obtained in August 2006.  The 
available medical evidence is sufficient for adequate 
determinations.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Even though the notice was inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  


ORDER

Service connection for a right knee disorder is denied.

Service connection for a right leg disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


